EXHIBIT 4.227 RENTAL CAR FINANCE CORP., as Issuer and DEUTSCHE BANK TRUST COMPANY AMERICAS, as Trustee SERIES 2010-3 SUPPLEMENT dated as of October 28, 2010 to AMENDED AND RESTATED BASE INDENTURE dated as of February 14, 2007 Rental Car Asset Backed Variable Funding Notes, Series 2010-3 TABLE OF CONTENTS Page ARTICLE1. DESIGNATION 1 ARTICLE2. DEFINITIONS AND CONSTRUCTION 3 ARTICLE3. GRANT OF RIGHTS UNDER THE MASTER LEASE 42 Section3.1 Grant of Security Interest 42 ARTICLE4A. INITIAL ISSUANCE AND INCREASES AND DECREASES OF SERIES 2010-3 INVESTED AMOUNT OF SERIES 2010-3 NOTES 44 Section4A.1 Issuance in Definitive Form 44 Section4A.2 Procedure for Increasing the Series 2010-3 Invested Amount 45 Section4A.3 Decreases 47 ARTICLE4. ALLOCATION AND APPLICATION OF COLLECTIONS 47 Section4.22 Deficiencies in Payments 74 ARTICLE5. AMORTIZATION EVENTS 74 Section5.1 Series 2010-3 Amortization Events 74 Section5.2 Waiver of Past Events 77 Section5.3 Rights of the Trustee upon Amortization Event or Certain Events of Default 77 Section5.4 Servicer Default 78 ARTICLE6. COVENANTS 78 Section6.1 Series 2010-3 Minimum Subordinated Amount 78 Section6.2 Series 2010-3 Minimum Liquidity Amount 78 Section6.3 Financed Vehicles 78 Section6.4 Other Series 78 ARTICLE7. FORM OF SERIES 2010-3 NOTES 79 ARTICLE8. GENERAL 79 Section8.1 Payment of Rating Agencies’ Fees 79 Section8.2 Exhibits 79 Section8.3 Ratification of Base Indenture 80 Section8.4 Counterparts 80 Section8.5 Governing Law 80 Section8.6 Amendments 80 Section8.7 Monthly Noteholders’ Statement 81 Section8.8 Trustee Directions 84 Section8.9 Notices to Rating Agencies 84 i Section8.10 Additional UCC Representations 85 Section8.11 Specified Change in Control Counterparty Amendments 85 Section8.12 Termination 85 Schedule 1
